DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 6/3/2022, the drawings are accepted and the previous drawing objections are withdrawn.  The amendments to the specification obviate the previous specification objection and that objection is hereby withdrawn.  The amendments to the claim obviate the previous U.S.C. §112(a) rejection and that rejection is hereby withdrawn.

Effective Filing Date
The instant application, filed 1/4/2019, is a371 of PCT/KR2017/007313, filed 7/7/2017.  The application also claims foreign priority to KR10-2017-0069636, filed 6/5/2017 and KR10-2016-0086525, filed 7/8/2016.  Claims 6-8 are directed to subject matter that was introduced for the first time in KR10-2017-0069636, filed 6/5/2017 because of the details of the mesh and mesh connector.  Therefore, the effective filing date for claims 6-8 is 6/5/2017.  Claims 1-5, 9-13 are given the benefit of the earlier filing date of 7/8/2016.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-21 directed to an invention non-elected without traverse.  Accordingly, claims 14-21 are cancelled below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-21 (Cancelled).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are Jung (US 2019/0046184) in view of Goraltchouk et al (US 2011/0288583).  Jung discloses a suture for lifting ([0007]) comprising: a medical fiber yarn (11) ([0058]); and fixing parts (12) formed on one side of the fiber yarn (in Figs. 6 and 7, the fixing parts are considered the three frusto-conical shapes on the left side), the fixing parts comprising anchor parts protruding from an outer circumference of the medical fiber yarn, wherein the anchor parts are integrally formed with the medical fiber yarn, and wherein each anchor part comprises a solid frusto-conical shaped portion (Fig. 13B) having a wide end and a narrow end ([0072], i.e. a truncated cone shape has a wide end at its base and a narrow end at the truncated end). Goraltchouk et al teaches a suture for lifting ([0059]), wherein a medical fiber yarn (1102) ([0044]) is provided with fixing parts (1104+1108) on one side of the medical fiber yarn and protruding from the outer circumference of the medical fiber yarn (Figs. 1, 11a), wherein the fixing parts comprise a frusto-conical shaped portion (1104) having a wide end and a narrow end and a locking portion (1108) extending from the wide end, wherein the locking portion is hollow (Fig. 11B) and having a frusto-conical shaped wall extending circumferentially around the wide of the frusto-conical shaped portion (1104), the frusto-conical shaped wall defining symmetrical diametrically opposed V-shaped grooves (Fig. 11B; [0089], [0090[, i.e. the locking portions 1108 form a plurality of diametrically opposed V-shaped grooves.  Symmetry of the locking portions can be seen in Figs. 6A and 6B.  Fig. 11B illustrates a greater number of protrusions, such that the groove between each protrusion is small enough to thereby form a V-shape).  The locking portion of Goraltchouk et al continues to slope at the same angle as the anchor part (Fig. 11B).  Therefore, the locking portion is not comprised of a cylindrical shaped wall extending circumferentially around the wide end of the solid frusto-conical shaped portion as presently required by amended claim 1.
Thus, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771